Citation Nr: 0520216	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-15 624	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for bronchial asthma.

3.  Entitlement to a higher initial rating for service-
connected tinea pedis, currently rated noncompensable.

4.  Entitlement to a higher initial rating for service-
connected sinusitis, currently rated 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. L.  Konya, Associate Counsel

INTRODUCTION

The veteran served on active duty from July 1994 to December 
1997.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from an August 1999 decision by the RO in Seattle, 
Washington, which, in pertinent part, granted service 
connection and a 0 percent rating for tinea pedis, granted 
service connection and a 10 percent rating for sinusitis, and 
denied service connection for hypertension and bronchial 
asthma.  A Board hearing was requested and scheduled, but the 
veteran did not appear for the hearing.

Jurisdiction over the claims folder has been transferred to 
the San Diego, California, RO.


FINDINGS OF FACT

1.  All notification and development action needed to 
adjudicate the claims on appeal has been accomplished.

2.  Hypertension was not demonstrated until more than one 
year after service, and is not shown to be the result of a 
disease or injury in service.

3.  Bronchial asthma was not demonstrated until more than one 
year after service, and is not the result of a disease or 
injury in service.  

4.  Tinea pedis and onychomycosis are manifested by scaling 
of the feet and thickened dark brown toenails.

5.  Sinusitis is manifested by no more than three to six non-
incapacitating episodes per year characterized by headaches, 
pain and purulent discharge or crusting. 


CONCLUSIONS OF LAW

1.  Hypertension was not incurred or aggravated by service; 
nor may hypertension be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2004).

2.  Bronchial asthma was not incurred in or aggravated by 
active military service.   38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107; 38 C.F.R. § 3.303.

3.  The criteria for an initial compensable rating for 
service-connected tinea pedis and onychomycosis of the feet 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Code 7806, 7813 
(2002 & 2004).

4.  The criteria for an initial rating in excess of 10 
percent for the service-connected sinusitis have not been 
met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §4.97, Diagnostic 
Code 6510 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2005).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).

The VCAA and its implementing regulations, as amended, 
provide that upon the submission of a substantially complete 
application for benefits, VA will notify a claimant of the 
information and evidence needed to substantiate a claim, and 
of what evidence will be obtained by whom.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  As part of this duty, VA will 
advise claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b).  The VCAA and implementing 
regulations also define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

The Board finds that the RO and VA's Appeals Management 
Center (AMC) have satisfied the notification requirements of 
the VCAA.  The June 2000 statement of the case, the February 
2003 and December 2004 supplemental statement of the case, 
and December 1998, January 2000, October 2000, January 2002, 
September 2002, and March 2004 letters from the RO and AMC, 
gave the veteran notice of the evidence necessary to 
substantiate his claims on appeal.  

The evidence development letter dated in March 2004, also 
advised the veteran of what evidence he was responsible for 
providing and what evidence VA would undertake to obtain.  
The letter told him to send private treatment records in his 
possession and that he could submit statements in support of 
his claims.  These notices had the effect of informing him to 
submit relevant evidence or information in his possession.  
38 C.F.R. § 3.159(b); cf. Mayfield v. Nicholson, 19 Vet. App. 
103 (2005) (holding that the failure to explicitly tell a 
claimant to submit relevant evidence in the claimant's 
possession was generally not prejudicial to the claimant).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA should generally provide VCAA notice prior to an initial 
unfavorable AOJ (agency of original jurisdiction) decision on 
a service-connection claim.  The Court also noted that 
"there is no nullification or voiding requirement [of RO 
decisions issued prior to VCAA notice] either explicit or 
implicit in this decision."  Id, at 120.  The Court has 
since reiterated that delayed notice will not ordinarily 
prejudice a claimant, and even that a sufficient remedy for 
inadequate notice was for VA to take actions that ensured 
that the required notice was ultimately provided after the 
initial adjudication.  Mayfield v. Nicholson.  

In any event, the veteran in this case was not prejudiced by 
the delayed notice.  He did not report or submit additional 
information or evidence after the last VCAA notice.  If he 
had submitted additional evidence substantiating his claims, 
he would have received the same benefit as if he submitted 
the evidence prior to initial adjudication.  

The effective date of any award based on such evidence, would 
have been fixed in accordance with the claim that was the 
subject of the initial adjudication.  38 C.F.R. § 3.156(b) 
(2004) (new and material evidence received prior to the 
expiration of the appeal period, or prior to the appellate 
decision, if a timely appeal has been filed, will be 
considered as having been filed with the claim, which was 
pending at the beginning of the appeal period); see also 38 
C.F.R. § 3.400(q)(1) (2004) (providing that when new and 
material evidence is received within the appeal period, the 
effective date will be set as if the prior denial had not 
been made).  

There is no identified relevant evidence that has not been 
accounted for.  38 U.S.C.A. § 5103A(b), (c).

The VCAA also requires VA to assist a claimant with the 
development of evidence by providing a medical examination or 
opinion if one is necessary to decide a claim for benefits.  
See 38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).

To develop the evidence concerning the above issues, in 
October 2003, the Board remanded the veteran's claims in 
order to afford him current VA examinations.  

The VA gave the veteran the opportunity for examinations in 
conjunction with his claims.  In September 2004, the veteran 
was notified by letter of the consequences if he fails to 
report for a VA examination.  A notation within the claims 
folder states that the veteran failed to report for his 
September 2004 VA examinations and he was mailed an 
appointment letter.  The letter was sent to the veteran's 
current address.  Subsequent notations in the veteran's 
claims folder dated in October 2004 and November 2004 show 
that attempts were made to contact the veteran however he 
could not be reached by phone.  The veteran never disputed 
that he failed to report for the examinations or explained 
why.

When a veteran fails without good cause to report for a VA 
examination requested by VA in conjunction with a claim, VA 
is not obliged to attempt to provide another.   (Examples of 
good cause include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc. 38 C.F.R. § 3.655(a) (2004)).

The consequence in this case of the veteran's failure without 
good cause to report for the VA examinations is that his 
disabilities must be rated on the basis of the other relevant 
evidence on file.  38 C.F.R. § 3.655(b).  While VA has a duty 
to assist the veteran in the development of his claim, the 
veteran has a duty to cooperate with VA.  See Wood v. 
Derwinski, 1 Vet. App. 190 (1991).  The Board concludes that 
VA has no remaining duty under the VCAA to provide a medical 
examination in conjunction with these claims.  

Accordingly, the Board finds that there is no further 
assistance that would be reasonably likely to substantiate 
the claims.

Factual Background

The veteran's service medical records show that on 
examination completed in March 1994 for enlistment purposes, 
his sitting blood pressure reading was 164/92.  The diagnosis 
was diastolic hypertension.  Records indicate that he was 
initially disqualified for enlistment due to hypertension.  
Several additional blood pressure readings were taken at a 
private facility in March 1994. These were reported to the 
service department, and all revealed systolic readings 
between 120 and 130, and diastolic readings between 75 and 
80.  Thereafter the veteran was accepted for service.

During service numerous blood pressure readings were 
reported.  Some diastolic readings were in excess of 90, 
while others were below that level.  In October 1996, he was 
referred from a dental clinic for evaluation of hypertension.  
It does not appear that this evaluation was completed, but an 
elevated and normal blood pressure readings continued to be 
reported.  The report of examination for separation from 
service does not contain a blood pressure, but hypertension 
was not noted as a defect.

Service medical records also reflect continuing treatment for 
sinusitis as well as tinea pedis.  A treatment record dated 
in April 1996 shows the veteran was evaluated for chronic 
nasal congestion which included allergies.  He reported no 
history of asthma.  Skin test prick results were positive for 
mites, cats and one mold.  A November 1997 consultation 
report shows the veteran complained of a history of 
occasional facial pressure and headaches.  He also reported a 
history of being unable to participate in the running part of 
physical readiness training due to chest tightness and an 
inability to breath deeply.  He reported that at times he 
heard a whistling sound when breathing and running.  The 
examiner noted questionable induced asthma.  

In January 1999 the veteran presented for a VA examination.  
He reported that he was in the Persian Gulf for 5 months and 
was stationed on the flight deck of the U.S.S. Abe Lincoln.  
He reported exposure to some residue from a deck fire.  He 
reported continuing problems with sinusitis which included 
daily sinus headaches which were bitemporal or bifrontal.  He 
also complained of intermittent tinea pedis.  He treated the 
tinea pedis by soaking his feet in a light bleach solution 
once a week and used a powder every other day.  His main 
symptom was itching.  

In regards to his hypertension, it was noted that he had a 
history of intermittently elevated blood pressure in service.  
He reported no treatment and no symptoms suggestive of such.  
He reported some shortness of breath and mild dyspnea if he 
ran more than a mile but reported no evaluation or treatment 
for this condition.  

Physical examination revealed seated blood pressure readings 
of the right arm as 148/94, left arm seated was 142/96, 
standing right arm was 144/92, and left arm was 152/96.  A 
mildly increased congestion of the nasal mucosa was noted.  
He reported some tenderness to percussion of both frontal and 
maxillary sinuses.  The lungs revealed mild pan pulmonic 
wheeze with forced expiration.  

The diagnostic assessment was Persian Gulf Veteran with no 
known exposures in the Gulf other than to a flight deck fire, 
for which he had no treatment.  The examiner commented that 
there was no clear sequelae of his time in the Gulf.  He was 
also diagnosed with chronic intermittent sinusitis, which was 
vasoreactive and likely atopic, and dated back to 1994.  He 
reportedly used daily decongestants, and his sinusitis was 
exacerbated by smoking a pack of cigarettes a day for six 
years.  Additionally he was diagnosed with tinea pedis, mild, 
chronic, which was manifested mainly by interdigital 
maceration and mild flaking of the superficial layers with no 
other remarkable abnormalities.  He had a history of 
intermittent blood pressure elevations and a history of mild 
wheezing while exercising which was suggestive of mild 
exercised induced reactive airway disease.  His pulmonary 
function tests were normal.  

In a statement dated in October 1999, a friend of the veteran 
reported that the veteran was on medication for hypertension.  
The friend also noted that the veteran was starting to limp 
due to knee and back pain as well as athlete's foot.       

VA outpatient treatment records dated from February 1999 to 
February 2003 reflect treatment for a variety of disorders.  
A February 1999 outpatient treatment record, revealed 
pertinent findings, which included sinusitis, hypertension 
and exercise induced asthma.  Subsequent treatment records 
reveal that the veteran continued to have intermittently 
elevated blood pressure readings, and was assessed as having 
hypertension.

In April 2000 the veteran presented for a podiatry consult.  
He complained of a chronic bilateral foot rash and bilateral  
painful dark brown toenails.  Examination of his feet 
revealed that all his toenails were thickened, ridged, 
brittle and incurvated painful with dark brown subungual 
debris.  There was a moccasin distribution of scaling 
erythematous rash on both feet and in the web space of the 
third and fourth bilateral foot.  The diagnoses were chronic 
tinea pedis, onychomycosis on all five toenails bilaterally 
and verruca plantaris of the right foot.

Laws and Regulations
Service Connection

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection generally requires competent evidence 
showing: (1) the existence of a present disability; (2) in-
service incurrence or aggravation of a disease or injury; and 
(3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002); see 
also Caluza v. Brown, 7 Vet. App. 498 (1995).  

In addition, certain chronic diseases, including 
hypertension, may be presumed to have been incurred during 
service if they become manifested to a compensable degree 
within one year of separation from active duty.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Chronic diseases, including hypertension, shown as such in 
service, with subsequent manifestations of the same disease 
at any later date, however remote, will be service connected, 
unless clearly attributable to an intercurrent cause.  For a 
showing of the chronic disease in service, there must be 
sufficient observation to identify the disease entity as 
opposed to merely isolated findings.  38 C.F.R. § 3.303(b) 
(2004).

Regulations also provide that service connection may be 
granted for a disability diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disability is due to disease or injury 
which was incurred in or aggravated by service. 38 C.F.R. § 
3.303(d).  Service connection may be demonstrated either by 
showing direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant.  38 
U.S.C.A. § 5107(b).
 
With regard to original claims, when entitlement to a benefit 
cannot be established or conformed without a current VA 
examination or reexamination, and a claimant, without good 
cause, fails to report for such examination, the claim will 
be rated based on the evidence or record.  See 38 C.F.R. § 
3.655 (2004).  

Examinations were required in this case to determine the 
veteran's entitlement to service-connection for hypertension 
and bronchial asthma as well as to assess the severity of 
tinea pedis and sinusitis.  The veteran failed, without 
explanation, to report for the needed examinations.  The duty 
to assist is not always a one-way street.  In order for VA to 
process claims, individuals applying for benefits have a 
responsibility to cooperate with the agency in the gathering 
of evidence necessary to establishing entitlement to 
benefits.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board will proceed to assess the veteran's 
claims on the basis of the evidence of record.

Analysis
Hypertension 

The evidence, as just discussed, shows some intermittently 
elevated blood pressure readings in service.  There was no 
medical opinion that he had hypertension in service, and the 
January 1999 VA examiner rendered no opinion in this regard.  
Although the examination for service entrance showed a 
finding of hypertension, this was not confirmed in service.  
Thus, there were not sufficient observations to confirm the 
presence of hypertension in service.  Cf. 38 C.F.R. 
§ 3.303(b).

There have been post-service assessments of hypertension, but 
these were made more than one year after service.  The post-
service record also shows only intermittently elevated blood 
pressure readings.  In any event, if the Board were to accept 
that the post-service assessments of hypertension as showing 
current hypertension; there is no competent evidence linking 
the current disease to the intermittently elevated readings 
(or any other disease or injury) in service.

Because hypertension was not sufficiently identified in 
service, and there is no competent evidence linking current 
hypertension to service, the preponderance of the evidence is 
against the claim for service connection.  Consequently, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Bronchial Asthma

First, service medical records are negative for complaint, 
diagnosis, or treatment of bronchial asthma.  Although there 
is a notation that asthma was suspected on one occasion, that 
condition was not confirmed.  The veteran's symptoms were 
attributed, as shown on the service separation examination, 
to the already service-connected sinusitis.  In April 1996, 
the veteran was evaluated for chronic nasal congestion and 
allergies.  There was no finding or diagnosis of bronchial 
asthma.    

In addition, there is no post-service medical evidence of 
complaint or evaluation for bronchial asthma until February 
1999, more than a year after the veteran's separation from 
service, at which point he was diagnosed with exercise 
induced asthma.  The veteran's general assertion of bronchial 
asthma complaints since service is not supported by the 
medical evidence of record. 

The veteran is competent to report, as he has, a continuity 
of symptomatology extending from service to the present.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  However, a 
medical opinion would still be required to link a current 
disability to service.  Id.  In this particular case there is 
no medical opinion which establishes a relationship between 
bronchial asthma and service.

Hence, the Board finds that there is simply no competent 
evidence or opinion that establishes a relationship between 
the veteran's period of service and current asthma.  Boyer v. 
West, 210 F.3d at 1353.

The preponderance of the evidence is against the veteran's 
claim for service connection for bronchial asthma.  
Consequently, the benefit-of-the-doubt rule does not apply, 
and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Laws and Regulations
Original Ratings

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's claims for higher evaluations for tinea pedis 
and onychomycosis of the feet, as well as sinusitis are 
original claims that were placed in appellate status by a 
notice of disagreement (NOD) with an initial rating award.  
As such, separate ratings can be assigned for separate 
periods of time based on the facts found--a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Tinea Pedis

The Board notes that substantive changes were made to the 
schedular criteria for evaluating disabilities involving the 
skin by regulatory amendment effective August 30, 2002.  See 
67 Fed. Reg. 49,590-49,599 (2002).  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7- 2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The veteran's tinea pedis and onychomycosis of the feet have 
been rated as noncompensable under Diagnostic Code 7813.  38 
C.F.R. § 4.118 (2002).  Under the prior criteria, a 
noncompensable disability evaluation was assigned for slight, 
if any, exfoliation, exudation or itching, if on a nonexposed 
surface or small area.  A 10 percent rating was for 
consideration when there was exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118.

Under the revised criteria, Diagnostic Code 7813, 
dermatophytosis (including tinea pedis), is evaluated as 
disfigurement of the head, face, or neck, as scars, or as 
dermatitis or eczema, depending on the predominate 
disability.  38 C.F.R. § 4.118 (2004).

In this case, the veteran's predominant disability involves 
his toenails and the skin on and around his toes; the 
veteran's disability is evaluated by reference to the rating 
criteria for eczema.  In other words, the veteran's service-
connected disability has not affected the head, face, or 
neck, and has not caused any scarring.  

The new Diagnostic Code 7806 provides that a noncompensable 
rating is assigned for dermatitis or eczema affecting less 
than 5 percent of the entire body or less than 5 percent of 
exposed areas affected, and; no more than topical therapy is 
required during a period of twelve months.  A 10 percent 
rating is for consideration where at least 5 percent but not 
more than 20 percent of the entire body is affected, or at 
least 5 percent, but less than 20 percent of exposed areas 
are affected, or; intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs is required 
for a total duration of less than six weeks during the past 
12-month period.

In considering all of the evidence of record, the Board 
concludes that the veteran does not satisfy the criteria for 
a compensable rating for his tinea pedis and onychomycosis of 
the feet under either set of criteria.  He does not exhibit 
exfoliation, exudation or itching, involving an exposed 
surface or extensive area to warrant a 10 percent rating 
under the prior criteria.  He also does not appear to exhibit 
symptoms on at least 5 percent of the entire body or at least 
5 percent of exposed areas affected (efforts to determine the 
percentage of the body affected were thwarted by the 
veteran's failure to report for an examination).

Furthermore, it has not been shown that he has required 
systemic therapy of a corticosteroid or other 
immunosuppressive drug.  Therefore, the preponderance of the 
evidence is against the claim for a compensable rating.  

The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the noncompensable rating 
is warranted since the effective date of service connection, 
and there is no evidence that the veteran has met the 
criteria for a compensable rating at any time since that 
date.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that causes marked interference with employment or 
has required frequent periods of hospitalization, referral 
for consideration of an extraschedular rating is not 
warranted.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
compensable rating for the veteran's service-connected tinea 
pedis and onychomycosis of the feet.  Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2004).  The preponderance of the 
evidence is against the claim.

Sinusitis

The veteran's sinusitis has been rated as 10 percent 
disabling under Diagnostic Code 6510.  38 C.F.R. §4.97 
(2004).  Chronic sinusitis resulting in one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment (lasting four to six weeks) or; three to 
six non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge or crusting shall be 
evaluated as 10 percent disabling.

To warrant a 30 percent disability evaluation, three or more 
incapacitating episodes per year requiring prolonged 
antibiotic treatment, or; more than six non-incapacitating 
episodes per year characterized by headaches, pain and 
purulent discharge or crusting must be present.  To warrant a 
50 percent disability evaluation, near constant sinusitis 
characterized by headaches, pain and tenderness of affected 
sinuses, and, when discharge or crusting after repeated 
surgeries must be present.

In this case, service medical records reflect treatment for 
sinusitis.  The veteran was seen several times during service 
with complaints of nasal congestion, a history of occasional 
facial pressure and headaches.

On the VA examination in January 1999, the veteran gave a 
history of continuing problems with sinusitis which included 
daily sinus headaches, both bitemporal and bifrontal.  During 
the physical examination, a mild increased congestion of the 
nasal mucosa was noted and he reported some tenderness to 
percussion of both frontal and maxillary sinuses.  The 
diagnosis was chronic intermittent sinusitis, which was 
vasoreactive and likely atopic, and dated back to 1994.  The 
examiner noted that the veteran used daily decongestants, and 
his sinusitis was exacerbated by smoking a pack of cigarettes 
a day for six years.

The foregoing shows that the 10 percent disability evaluation 
currently assigned is the maximum schedular evaluation 
warranted at this time.  The clinical evidence of record does 
not show that the veteran experiences more than one or two 
incapacitating episodes per year requiring prolonged 
antibiotic treatment or that he experiences more than three 
to six non-incapacitating episodes per year characterized by 
headaches, pain and purulent discharge and crusting.  As 
such, neither the criteria for a 30 percent disability 
evaluation or a 50 percent disability evaluation have been 
met.  See 38 C.F.R. §4.97, DC 6510.  Therefore, the claim for 
a higher rating is denied.
  
The Board notes that this is an initial rating case, and 
consideration has been given to "staged ratings" for the 
condition over the period of time since service connection 
became effective.  Fenderson v. West, 12 Vet. App. 119 
(1999).  The Board concludes that the 10 percent disability 
rating is warranted since the effective date of service 
connection, and there is no evidence that he has met the 
criteria for a higher rating at any time since that date.

Finally, in evaluating this claim, the Board notes that there 
is no evidence of an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b) (2004).  In the absence of 
evidence that sinusitis causes marked interference with 
employment or has required frequent periods of 
hospitalization, referral for consideration of an 
extraschedular rating is not warranted.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  The 
Board is unable to identify a reasonable basis for granting a 
higher rating for the veteran's service-connected sinusitis.  
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  
The preponderance of the evidence is against the claim.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for bronchial asthma is 
denied.

Entitlement to a initial compensable rating for tinea pedis 
is denied.

Entitlement to a initial rating in excess of 10 percent for 
sinusitis is denied.




	                        
____________________________________________
	Mark D. Hindin 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


